GOODWIN, Circuit Judge,
dissenting.
This appeal presents a very close case for the medical witnesses, the administrative law judge, and for this court. Recognizing that reasonable minds can differ on whether a fact finder’s decision is supported by substantial evidence, I respectfully dissent.
The standard of review here, as often, is the determining factor. It is the ALJ who is entrusted by law with the responsibility to evaluate both the medical evidence and the claimant’s credibility. See, e.g., Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir.2004). This case is no exception to the general proposition that the trier of fact is best suited to the resolution of fact-specific issues and credibility questions.
It is my view that the medical and testimonial evidence in this case falls almost equally on both sides of the line. The ALJ would not have erred by concluding that *292the claimant suffers from a severe and downward-spiraling medical condition and is unable to work. Similarly, the ALJ would not have erred by concluding, as this one did, that the claimant is not credible and that it was no coincidence that the escalation of her symptoms neatly paralleled her participation in litigation premised upon her alleged disability. As a result of two automobile accidents, the claimant sought and obtained a significant financial award, and did not work for an extended period. She also received material assistance from her family with child care and other domestic tasks. It was not inappropriate for the ALJ to consider these facts in assessing the claimant’s credibility, particularly where, as here, the medical evidence is voluminous and conflicting.
It is my view, and I believe it is the law of this circuit, that a reviewing court properly leaves to the ALJ the evaluation both of the claimant’s credibility and of the conflicting medical evidence. Like a jury, the trier of fact must choose amongst the varying assessments of the claimant’s condition. See, e.g., Batson, 359 F.3d at 1193 (“[T]he Commissioner’s findings are upheld if supported by inferences reasonably drawn from the record, and if evidence exists to support more than one rational interpretation, we must defer to the Commissioner’s decision.” (internal citations omitted)). The majority disposition reweighs the evidence in a manner inconsistent with our precedent.
I recognize, however, that the ALJ in this case included several minor factual errors in his written decision and expressed possibly unjustified criticism about the claimant’s motivation. While this court does not encourage any carelessness with facts, and disapproves unwarranted pejorative comments about a party, it should nevertheless refrain from deciding factual questions properly committed to the administrative agencies and the district courts. I believe the correct standard of review leads to a judgment affirming the decision of the ALJ and the district court.